Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 12/21/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-3, 5-7, 15-16 and 19-27 are pending in this Office Action.  Claims 1 and 19 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 19-20 are rejected under 35 U.S.C. 101 because:
Claims 1 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “acquiring a newly-added text for describing the topic; detecting whether the topic described by the newly-added text is an existing topic; and when a detection result is that the topic described by the newly-added text is not the existing topic, determining that the topic described by the newly-added text is a newly-added topic”. That is, other than reciting “acquiring/detecting/determining elements” in claim 8, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “acquiring/detecting/determining elements” language, “acquiring” in the context of this claim encompasses acquiring the data into process with more resources. Similarly, the limitation of detecting whether the topic described by the newly-added text is an existing topic, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “acquiring/detecting/determining elements” language, “determining that the topic described by the newly-added text is a newly-added topic” in the context of this claim encompasses presenting the new data flow.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not 
The applicant add limitation ”wherein after determining that the topic described by the newly-added text is the newly-added topic, the method further comprising: adding the newly-added topic as an existing topic; or, storing the newly-added text for describing the topic in a newly-added topic text queue, after the number of texts in the newly-added topic text queue reaches a preset value and/or a program execution time reaches a preset duration, extracting a corresponding newly-added topic from the newly-added topic text queue, and adding the extracted newly-added topic as an existing topic”. The applicant argued that with the additional limitations, 101 rejection should be withdrawn.
”.  Adding the newly added topic as an existing topic is obvious and well known.  That is how the knowledge base is collected.
Hence, 101 rejections stand. The applicant is suggested to remove “or” from the limitations, to further define claim limitations and to connect claim limitations to advance prosecution.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-7, 15-16 and 19-27 have been fully considered but they are not persuasive.
Regarding claims 1 and 19-20, the amended claims 1 and 19-20, introduce new limitations and the applicant argued that Bailey does not teach the newly added limitations.
In response to the amendment and the argument, Examiner respectfully submits Bailey explicitly teaches the features as the amended claims 1 and 19-20 per the rejection under 102. Please see the map below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 15-16 and 19-27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable by Bailey et al. (US Pub. No. 2010/0312769 A1), hereinafter “Bailey”.
Regarding claim 1, Bailey teaches a method for processing a topic, comprising: 
acquiring, by data processing equipment (Bailey, See Figure 2),  a newly-added text for describing the topic (Bailey, See [0033], Text messages and other input are received at array 210 of servers during input step 310); 
detecting whether the topic described by the newly-added text is an existing topic (Bailey, See [0033], these messages are sorted into groups of related messages at clustering step 320; sentiment values for the messages are determined at step 325; and the messages are classified by topic at classifier step 330 using a set of classifier rules stored in database 263); and
 when a detection result is that the topic described by the newly-added text is not the existing topic, determining that the topic described by the newly-added text is a newly-added topic (Bailey, See [0071], Lower TF.times.IDF value words and phrases are presented to the knowledge base as candidate properties for this new candidate topic);
wherein after determining that the topic described by the newly-added text is the newly-added topic, the method further comprising: adding the newly-added topic as an existing topic; or, storing the newly-added text for describing the topic in a newly-added topic text queue, after the number of texts in the newly-added topic text queue reaches a preset value and/or a program execution time reaches a preset duration, extracting a corresponding newly-added topic from the newly-added topic text queue, and adding the extracted newly-added topic as an existing topic (Bailey, See [0078], Knowledge base 262 is an organized collection of knowledge about a subject. The collection is organized in the form of "classes" and "instances" of data about the classes and cross-link tables that relate the classes to each other. Since this organization is the structure of an ontology, knowledge base 262 is also referred to as an ontology. The knowledge base may also be considered a collection of information topics (or topic groups) in which each topic group is represented as a node in the knowledge base with a set of relationships between the nodes that are represented as cross-links. Specific information about the knowledge node (e.g., a company name) is stored in a Topic Group Property Bag. Specific information about a cross-link (e.g., a parent-child relation between two nodes) is stored in a Cross Link Property Bag). 

Regarding claim 2, Bailey further teaches the method as claimed in claim 1, wherein acquiring, by the data processing equipment, the newly-added text for describing the topic comprises: online, by the data processing equipment, acquiring the newly-added text for describing the topic (Bailey, See [0016]). 
Regarding claim 3, Bailey further teaches the method as claimed in claim 1, wherein acquiring,  by the data processing equipment, the newly-added text for describing the topic comprises: acquiring, from a plurality kinds of information sources, the newly-added text for describing the topic (Bailey, See [0025]). 
Bailey further teaches the method as claimed in claim 1, wherein after extracting, by the data processing equipment, the corresponding newly-added topic from the newly-added topic text queue and before adding, by the data processing equipment,  the extracted newly-added topic as the existing topic, the method further comprising: filtering, by the data processing equipment,  a noise topic from the extracted newly-added topic (Bailey, See [0033]-[0035]). 
Regarding claim 6, Bailey further teaches the method as claimed in claim 1, wherein after adding, by the data processing equipment,  the newly-added topic as the existing topic, the method further comprising: searching, by the data processing equipment,  the existing topics added with the newly-added topic for a hot topic, wherein the hot topic is a topic of which a rank reaches a preset threshold in the existing topics added with the newly-added topic; and outputting the hot topic (Bailey, See [0161]). 
Regarding claim 7, Bailey further teaches the method as claimed in claim 1, wherein detecting, by the data processing equipment,  whether the topic described by the newly-added text is the existing topic comprises: vectorizing, by the data processing equipment,  the newly-added text to obtain a text vector of the newly-added text; creating, by the data processing equipment,  a topic matrix of the existing topic, wherein each column of the topic matrix represents a topic, each row represents a term in the topic, and each element represents a weight of a current term in a current topic; constructing, by the data processing equipment,  a function relationship Y=A*X of a text vector Y of the newly-added text according to a topic matrix A of the existing topic; determining, by the data processing equipment,  a belonging relationship between the topic described by the newly-added text and the existing topic according to a solution of X; and determining, by the data processing equipment,  whether the topic described by the newly-added text is the existing topic according to the belonging relationship (Bailey, See [0036]-[0047]). 
Regarding claim 15, Bailey further teaches the method as claimed in claim 2, wherein acquiring, by the data processing equipment,  the newly-added text for describing the topic comprises: acquiring, , by the data processing equipment,  from a plurality kinds of information sources, the newly-added text for describing the topic (Bailey, See [0025]). 
Regarding claim 16, Bailey further teaches the method as claimed in claim 5, wherein after adding, by the data processing equipment, the newly-added topic as the existing topic, the method further comprising: searching, by the data processing equipment,  the existing topics added with the newly-added topic for a hot topic, wherein the hot topic is a topic of which a rank reaches a preset threshold in the existing topics added with the newly-added topic; and outputting, by the data processing equipment,  the hot topic (Bailey, See [0161]).

Regarding claim 19, Bailey teaches data processing equipment, comprising: at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instructions thereon, which when the at least one computer executable instructions is executed by the at least one processor (Bailey, See Figure 2), cause the at least one processor to carry out the following actions acquiring a newly-added text for describing the topic (Bailey, See [0033], Text messages and other input are received at array 210 of servers during input step 310); 
detecting whether the topic described by the newly-added text is an existing topic (Bailey, See [0033], these messages are sorted into groups of related messages at clustering step 320; sentiment values for the messages are determined at step 325; and the messages are classified by topic at classifier step 330 using a set of classifier rules stored in database 263); and
 when a detection result is that the topic described by the newly-added text is not the existing topic, determining that the topic described by the newly-added text is a newly-added topic (Bailey, See [0071], Lower TF.times.IDF value words and phrases are presented to the knowledge base as candidate properties for this new candidate topic);
wherein after determining that the topic described by the newly-added text is the newly-added topic, the method further comprising: adding the newly-added topic as an existing topic; or, storing the newly-added text for describing the topic in a newly-added topic text queue, after the number of texts in the newly-added topic text queue reaches a preset value and/or a program execution time reaches a preset duration, extracting a corresponding newly-added topic from the newly-added topic text queue, and adding the extracted newly-added topic as an existing topic (Bailey, See [0078], Knowledge base 262 is an organized collection of knowledge about a subject. The collection is organized in the form of "classes" and "instances" of data about the classes and cross-link tables that relate the classes to each other. Since this organization is the structure of an ontology, knowledge base 262 is also referred to as an ontology. The knowledge base may also be considered a collection of information topics (or topic groups) in which each topic group is represented as a node in the knowledge base with a set of relationships between the nodes that are represented as cross-links. Specific information about the knowledge node (e.g., a company name) is stored in a Topic Group Property Bag. Specific information about a cross-link (e.g., a parent-child relation between two nodes) is stored in a Cross Link Property Bag). 

Bailey teaches a non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program is executed by a processor to carry out actions in the method (Bailey, See Figure 2) as claimed in claim 1 (Please see claim 1 rejection). 

Regarding claims 21-27, the instant claims are system claims which correspond to the method claims 2-3, 5-7 and 15-16 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168